PER CURIAM.
Appellant J. Michael McHugh appeals the trial court’s decisions to award primary residential custody of the parties’ two minor children to appellee Anita M. McHugh, and to not require appellee to pay taxes and- insurance on property owned by the parties as tenants by the entireties during their marriage. We find that the record provided to this court is inadequate to support appellant’s claim that the trial court abused its discretion by awarding appellee primary residential custody. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). We further conclude that the second issue is without merit. See Taber v. Taber, 626 So.2d 1089, 1090 (Fla. 1st DCA 1993); Tinsley v. Tinsley, 490 So.2d 205, 207 (Fla. 3d DCA 1986) (mutual obligation to pay charges placed upon property applies to property held as tenants in common, as opposed to tenants by the entireties, wherein either party may be held accountable for the charges).
AFFIRMED.
DAVIS, BENTON and PADOVANO, JJ., CONCUR.